Citation Nr: 1630196	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  14-40 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (VA)
 in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for acquired  psychiatric disability, to include paranoid schizophrenia.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend  S.D.




ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1956 to February 1958.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2013 rating decision in which the St. Louis, Missouri Regional Office (RO), inter alia, denied service connection for paranoid schizophrenia and bilateral hearing loss.  The Veteran filed a notice of disagreement (NOD) in April 2013.  The RO issued a statement of the case (SOC) in September 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2014.

As regards characterization of the appeal, the Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Board has expanded the claim to include any acquired  psychiatric disability, to include paranoid schizophrenia.

In May 2016, the Veteran and a friend testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the Las Vegas, Nevada satellite office of the Reno RO; a copy of the hearing transcript is of record.  During the hearing, the undersigned held the record open for 30 days to allow the Veteran to submit additional evidence in support of his claims.  Such evidence-consisting of a letter from the Veteran's sister-was added to the record in June 2016, along with a signed waiver of initial consideration by the agency of original jurisdiction (AOJ).

This appeal is now being been processed utilizing the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the Veteran's claims.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

The Board's decision on the claim for service connection for acquired psychiatric disability is set forth below.  The claim for service connection for bilateral hearing loss is addressed in the Remand following the Order; this matter is being remanded to the AOJ for further action  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  Competent, probative evidence fails to establish that the Veteran has, or at any point pertinent to the claim on appeal has had, paranoid schizophrenia or any other acquired psychiatric disability. 


CONCLUSION OF LAW

The criteria for an acquired psychiatric disability, to include paranoid schizophrenia, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.307, 3.309, 4.125(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice in November 2011, prior to the initial March 2013 rating decision.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).
The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file includes private and VA treatment records.  The Board acknowledges that no service treatment records for the Veteran are included in the claims file.   In this regard, the RO was informed in October 2011 that there were no service records, as the records were fire-related.  Here, the Board finds that the RO has carried out all necessary steps to obtain service records, including efforts undertaken to reconstruct the record.  In a November 2011 letter, the RO informed the Veteran that his service records were unable to be found.  He was asked to furnish any service records he had in his possession.  He was also informed of potential substitute evidence and requested to submit NA Form 13055 to assist in reconstructing the records.  The Veteran submitted the NA Form 13055 in August 2013.  In September 2014, the RO issued a Formal Finding of Unavailability outlining its attempts to obtain the Veteran's service treatment records.

Given the missing service treatment records, VA has a heightened duty to assist the Veteran in development of his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO met this heightened duty here, advising the Veteran of the lack of availability of his service treatment records; informing him of the alternative forms of evidence that can be developed to substantiate the claim; and otherwise expending exhaustive efforts to obtain the Veteran's service treatment records.  As such, no further AOJ action in this regard is warranted.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  A VA examination was not obtained in connection with the claimed disability decided herein.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed further herein, there is no competent evidence of a current psychiatric disability or persistent or recurrent symptoms of a psychiatric disability.  Accordingly, no examination is required.

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in May 2016.  During the hearing, the undersigned identified the issue on appeal and discussed the Veteran's service history and his current complaints.  Although the submission of any specific, additional evidence was not explicitly suggested, on these facts, such omission was harmless.  As indicated, the record was held open for the submission of additional evidence, which was subsequently received.  Moreover, nothing gave rise during the hearing, or since, that there is otherwise any outstanding, existing evidence pertinent to the appeal that had been overlooked or needed to be obtained.   As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  


II.  Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2015).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be presumed, for certain chronic diseases, such as a psychosis, which develop to a compensable degree (10 percent for psychoses) within a prescribed period after discharge from service (one year for psychoses), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree. 38 C.F.R. § 3.307(c). 

With chronic diseases shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology, alone (in lieu of a medical nexus opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As noted, a claim for service connection requires a finding of current disability that is related to an injury or disease in service.  See Watson v. Brown, 4 Vet. App. 309   (1993); see also Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.   See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.   38 U.S.C.A. § 7104(a) (West 2014);  38 C.F.R. § 3.303(a) (2015).  Baldwin v. West, 13 Vet. App. 1 (1999).  In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  See Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107;  38 C.F.R. §§ 3.102.  See also Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)

The Veteran seeks service connection for claimed paranoid schizophrenia.  He maintains that he presented to sick call in 1957 while stationed in Germany because he felt very nervous.  See, e.g., November 2011 lay statement.   Specifically, he stated that a fellow soldier kept calling his name while asleep and when the Veteran confronted him, they got into a big argument about it.  Id.  He was placed in a hospital in Landsthul, Germany for 2 to 3 weeks, where he was diagnosed with paranoid schizophrenia.  Id.  After release from the hospital, he was never treated in service again.  See, e.g., April 2013 lay statement.  Following his February 1958 discharge from active duty, he started drinking heavily because of his nerves.  Id.  In the early 1990's he spent four years in a Federal Prison Camp.  Id.  The FBI called him notorious and unsavory, a drinker, a womanizer, and he was placed in the Nevada Black Book of Excluded Persons.  Id.  The Veteran reported that he sought treatment with the VA in Nevada in the 1980s, and last sought treatment a year prior to the May 2016 Board hearing.  See Board Hearing Transcript, pp. 5-7.

As indicated above, the Veteran's STRs are unavailable for review; accordingly, the Veteran's reported hospital stay in Germany is not documented in the record.  However, the Veteran's elder sister submitted a statement dated June 2016 which indicates that the brother wrote to her in the fall of 1957 and told her that he had been hospitalized for a psychiatric condition.

Regardless, the record does not reflect a current psychiatric disability.  Although the RO has obtained VA treatment records dating up to February 2016, there is no indication of any complaints or diagnosis of, or treatment for, any psychiatric disability.  

Moreover, although the Veteran is competent to describe his experiences in service, as well as the nature, onset, and continuity of symptoms, he simply is not competent to self-diagnose a current psychiatric disability on the basis of his own lay assertions.   Rather, the  question of whether the Veteran has an acquired psychiatric disorder is complex in nature.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As the Veteran simply is not shown to be other than a layperson without appropriate medical training and expertise to competently diagnose an acquired psychiatric disability, the lay assertions in this regard have no probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127   (1998). 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.   See 38 U.S.C.A. § 1110.  Thus, where, as here, competent, probative evidence does not establish that, fundamentally, the Veteran currently has the disability for which service connection is sought, there can be no valid claim for service connection.   See Brammer, 3 Vet App. at 225.  See also Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353   (Fed. Cir. 1998).

For all the foregoing reasons, the Board finds that the claim for service connection must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports a required element of the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Otiz and Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disability, to include paranoid schizophrenia, is denied.









REMAND

The Board's review of the claims file reveals that further action on the remaining claim on appeal is warranted.

The Veteran is seeking service connection for bilateral hearing loss and maintains that he was exposed to acoustic trauma during service.  Specifically, he testified that he was an ambulance driver throughout service and was constantly exposed to loud sirens.  Additionally, he was stationed on Ramsey Air Base and was exposed to jet engines almost daily.  See, e.g., May 2016 Board Hearing Transcript.  In support of his claim, the Veteran submitted private treatment records dating to 1989 indicating recurring impacted cerumen and hearing complaints.  In an October 2011 lay statement, the Veteran asserted that he had "profound" hearing loss since 1994.  Finally, a May 2005 VA audiology consultation indicated that pure tone testing revealed severe high frequency sensorineural hearing loss bilaterally, with speech discrimination scores of 64 percent in the right ear and 68 percent in the left ear.  Unfortunately, the Veteran's service treatment records are unavailable.  However, the Veteran's DD 214 indicates that his military occupational specialty was medical corpsman and that his last duty assignment and major command was 'ambulance.'  

Given the Veteran's credible assertions of in-service noise exposure, evidence indicating a current hearing loss disability, but the absence of a competent opinion addressing whether there exists a nexus between the two, the Board finds that VA examination for purposes of obtaining such an opinion is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associated with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records, to include VA records dated since February 2016.

The AOJ should  also give the Veteran another opportunity to present information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other action deemed warranted prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran since February 2016.   Follow the procedures set forth in 38 C.F.R. § 3.159(c)  with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining  claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, all pertinent, private (non-VA) records 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.   After all records and/or responses have been associated with the claims file, arrange for the Veteran to undergo VA audiology examination by an audiologist or appropriate physician.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.   All indicated tests and studies (to include audiometry and speech discrimination testing) should be accomplished, and all clinical findings should be reported in detail.

(a) The examiner should obtain a complete medical history from the Veteran, specifically addressing any evidence of acoustic trauma/noise exposure, and any  manifestation of hearing loss during service. 

(b) If hearing loss to an extent established as a disability for VA purposes is established, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hearing loss (a) had its onset during service; (b) was manifested within the first post-service year, or (c) is otherwise medically-related to in-service injury or disease-to particularly include acoustic trauma/significant noise exposure therein.

In addressing the above, the examiner must consider and discuss all medical and other objective evidence, as well as all lay assertions.  In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history (to include ins-service noise exposure), and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner discounts the Veteran's reports in any regard,  he or she must clearly so state, and explain why.

Notably, the absence of evidence of hearing loss in the Veteran's service treatment records should not, alone, serve as the basis for a negative opinion.

If the requested opinion cannot be provided without resorting to mere speculation, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-state rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).
 
6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.  

7.   If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


